Appellant was indicted, tried and convicted of murder in the second degree, and his punishment assessed at five years confinement in the penitentiary.
There are a number of bills of exception in the record, mainly relating in substance to the same matter — that is, declarations of deceased.
The State proved by G.C. Murray that he was with deceased a short time before his death, and that deceased in talking about the difficulty said: "Mr. Murray, I am bound to die; this trouble came up over nothing. We had been quarreling about the books and I started to get up and go away and he (appellant) cut me while I was getting up and that was just about the size of it, I guess." The testimony of this witness, and the testimony of Miss Hattie Stribling, the nurse, shows that deceased was rational at the time he made this statement; that he knew he was going to die, and had no hope of recovery. This would make the dying declarations admissible, if the testimony would be admissible as the testimony of the witness if living. We do not think anyone could question that if appellant was being prosecuted for an assault to murder, and the deceased was living, that the living witness would be thus permitted *Page 398 
to detail the facts, and the court committed no error in admitting the testimony. Miss Hattie Stribling testified that she was a trained nurse, and nursed deceased, and remained with him until he died. That he knew he could not live, and never at any time expressed any hope of getting well, and she says deceased told her: "Do you know we were sitting there talking and the trouble came up over the books, absolutely nothing but the books, and I saw we were going to get into a fuss, and I started to get up and he caught me — when I started to get up he cut me, saying `I will cut you, you s___n of a b___h,' when deceased replied, `Jim, you have cut me, you have killed me.'" While in the motion for new trial complaint is made as to the admissibility of this testimony, but no exception was reserved, consequently it is not presented in a way we can review the matter, but if an exception had been reserved, as in the first instance above, the testimony would have been admissible as a dying declaration. Appellant cites us to the cases of Hunnicutt v. State, 18 Texas Crim. App., 498, and Ex parte Meyers, 33 Tex.Crim. Rep.. With the rules of law there stated governing the admissibility of dying declarations we thoroughly agree, but the evidence in this case brings this case within the rules announced in those cases. The State's evidence made the testimony prima facie admissible; if appellant's contention is that in his cross-examination he weakened the State's case and adduced testimony that tended to show that deceased at the time may not have been in his right mind, induced by the medicine he had taken, upon that theory if he had asked a special charge instructing the jury that unless they found deceased was in his right mind at the time he made the declarations, not to consider the testimony, it would perhaps have been proper to have given such charge. But no such special charge was requested. No complaint is made of the charge as given in this respect. The only objection made being that the testimony was inadmissible, and this can not be sustained under all of our decisions.
The next two bills relate to the same matter. Roy Hillyer testified that right after the difficulty he aided in carrying deceased to the drug store across the street, where they sat him down in a chair. That deceased asked that his pants be unbuttoned, and when this was done, it was found deceased's intestines were protruding through the cut in his stomach, and deceased remarked: "That fellow took my life for nothing." Dr. W.L. Baird testified to the same statement. This was clearly admissible as res gestae. Drake v. State, 29 Texas Crim. App., 265.
The State proved by Wm. Stutts that some two or three weeks before the fatal encounter he heard appellant and deceased quarreling over the books, they being partners in the butcher business. The books showed $44.75 as the amount taken in. Appellant claimed that the amount was wrong — that he had gone over the matter the night before and made it different. Appellant and deceased were fussing over this, when appellant remarked, "he knew d___n well it was not right." Deceased replied *Page 399 
he "knew d___n well it was right." The witness Stutts then advised them to cease their quarreling and go with him to get a drink. The fact that this testimony was not introduced by the State in originally making its case, but was introduced after the defendant had introduced his testimony, presents no error. Under our Code this is a matter left within the sound discretion of the trial court, and this testimony was admissible as tending to show the motive for the killing. The State's evidence would show that the fatal encounter grew out of a discussion of the way of keeping the books, discrepancies therein, etc. Appellant by his testimony would have deceased as the one objecting to the manner the books were kept, and raising this matter, while the testimony of Mr. Stutts would show that it was appellant raising this trouble over the books, and if for no other reason it would be admissible in rebuttal of his testimony. But it was admissible on the ground as explaining the basis of difference between the parties, and the trouble out of which the fatal difficulty grew.
Appellant requested a special charge instructing the jury that if deceased died from peritonitis and that same was caused by any act on his part in not properly taking care of his wound or his entrails that were protruding, they would acquit him of murder. If the evidence raised any issue of want of proper care or treatment this principle of law would be applicable, but the testimony and all the testimony would show prompt, efficient, careful and skillful attention on the part of the attending physicians and nurse, and the court did not err in refusing the charge. Although a physician testified that the knife used by appellant was a deadly weapon, yet out of the abundance of caution the court instructed the jury:
"Our law provides that the instrument or means by which a homicide is committed are to be taken into consideration in judging of the intent of the party offending. If the instrument be one not likely to produce death, it is not to be presumed that death was designed, unless from the manner in which it was used, such intention evidently appears.
"Now, if you believe from the evidence that the instrument used by the defendant was one not likely to produce death, and you further believe that from the manner of its use death was not designed and intended, then you can not find the defendant guilty of murder in the second degree or manslaughter, although the deceased died from the effects of the wound of the instrument in the hands of the defendant.
"Where a homicide occurs under the influence of sudden passion but by the use of means not in their nature calculated to produce death, the person killing is not deemed guilty of homicide, unless it appears that there was an intention to kill, but the party from whose act the death resulted may be prosecuted for and convicted of any grade of assault and battery."
After so instructing the jury the court then properly submits to the jury the issue of aggravated assault. The only other complaint in the motion relates to the charge on manslaughter. In this connection the *Page 400 
court instructed the jury: "In order to reduce a voluntary homicide to the grade of manslaughter, it is necessary not only that adequate cause exists to produce the state of mind referred to, that is, of anger, rage, sudden resentment, or terror, sufficient to render it incapable of cool reflection, but also that such state of mind did actually exist at the time of the commission of the offense." Appellant's contention is that if "adequate cause" existed, "regardless of whether it produces sudden passion, rendering the mind incapable of cool reflection," that it would reduce the offense to manslaughter. This is not the law, but under all our decisions "adequate cause" must be shown to produce the anger, and it must further appear that this cause did produce such anger as to render the mind incapable of cool reflection. Adequate cause without passion will not reduce the offense to manslaughter, and neither will passion without adequate cause. It takes the two combined. Article 1137, Penal Code; Blackwell v. State, 29 Texas Crim. App., 194; Clore v. State, 26 Texas Crim. App., 624; McKinney v. State, 8 Texas Crim. App., 626; Hill v. State, 11 Texas Crim. App., 456; Neyland v. State, 13 Texas Crim. App., 536.
The next complaint of the court's charge on manslaughter relates to the following paragraph found in the definition of the offense: "The following are deemed adequate causes: An assault and battery causing pain and bloodshed; or any condition orcircumstance which is capable of creating and which does createsudden passion (italic ours) which renders the mind of a person of ordinary temper incapable of cool reflection, is deemed adequate cause." The criticism is that in the first part of this paragraph the court requires the jury to find an assault causing both pain and bloodshed, while the statute provides that an assault causing either pain or bloodshed will be adequate cause. This part of the definition is incorrect, as applicable to the evidence in this cause, as there is no evidence that an assault was made causing both pain and bloodshed, and had this error been carried forward into that portion of the charge applying the law to the facts and submitting the issue to the jury, it would perhaps present reversible error. But it will be noticed that the court in addition to telling the jury that an assault causing pain and bloodshed would be adequate cause, also instructed them that any condition or circumstance capable of creating sudden passion would be adequate cause. If manslaughter is in the case it is raised by appellant's testimony, and by his testimony alone. He testified that he and deceased were sitting down, and when Young (deceased) got up, he (deceased) hit him with the back of his hand. He does not claim that this caused him pain or angered him, but he swears on the other hand that "this did not excite him," consequently under his testimony and article 1131 of the Penal Code this could not be adequate cause, and would not raise the issue of manslaughter. Then what portion of his testimony does raise the issue of manslaughter? He testified further that deceased then went into the street and picked up a brick and threw it at him, but missed him, and then stooped and *Page 401 
picked up another brick, and by this time he had run to him when deceased hit him over the head with a brick and knocked him down. This would be adequate cause to reduce the offense to manslaughter if it caused such passion as to render the mind incapable of cool reflection. In submitting the offense to the jury the court instructed them: "If you believe from the evidence that prior to or at the time of the cutting defendant and deceased had a difficulty and that after said trouble deceased threw a brick bat at defendant and reached for or had another brick, and all or any of said alleged facts, or that any otheracts of deceased prior to or at the time of the cutting, created in the mind of the defendant sudden passion which rendered his mind incapable of cool reflection, and you believe beyond a reasonable doubt that defendant cut deceased with a knife and killed deceased, and you further believe from the evidence that the knife, from the manner of its use, if it was used, was a deadly weapon, you will find the defendant guilty of manslaughter and assess his punishment at confinement in the State penitentiary for a term of years not less than two nor more than five. And in passing upon the condition of defendant's mind at the time of the cutting, you will take into consideration any previous dispute between defendant and deceased, unless you acquit the defendant under other charges herein given you." This submitted the issue of manslaughter as raised by the testimony of defendant, and his was the only testimony raising that issue. As the court thus correctly and aptly applied the law to the facts in submission of this issue, the use of the word "and" in place of the word "or" in the definition of the offense does not present reversible error. It will be noticed that the court not only told the jury that "if deceased threw a brick bat at defendant and reached for another brick," but also instructed them "and all or any of said facts, or that any other act of deceased prior to or at the time of the cutting, created in the mind of the defendant sudden passion," etc., they would find defendant guilty of manslaughter. Taking the record as a whole, the court's charge was very favorable to defendant. The State's evidence is that appellant inflicted the fatal cut when deceased was doing nothing but attempting to get away, and when they were separated made the remark: "D — n you, I will kill you." If the mortal blow was inflicted at the time the State's evidence would show it was inflicted, there would be no manslaughter in the case. If inflicted under the circumstances appellant's testimony would tend to show, manslaughter might be in the case, if deceased's acts raised such passion as to render the mind incapable of cool reflection, but on this issue the court in his charge directly and pertinently applied the law to the facts, and left the issue of fact to be found by the jury, as he should have done, under appropriate instructions.
The judgment is affirmed.                           Affirmed.